Citation Nr: 9901426	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss disability.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a chronic left knee 
disability to include strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from May 1959 to May 1962.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a right knee disorder; 
denied that claim; and denied service connection for 
bilateral sensorineural hearing loss disability and a chronic 
left knee disability including strain.  The veteran has been 
represented throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss disability was not 
shown during active service or for many years after service 
separation.  The record contains no competent evidence 
attributing the veteran's current bilateral sensorineural 
hearing loss disability to active service.  

2.  A right knee disorder was not shown during active service 
or for many years after service separation.  The record 
contains no competent evidence attributing the veteran's 
current right knee degenerative joint disease to active 
service.  

3.  Competent evidence linking a left knee disorder to 
service has not been presented.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss disability.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right knee disorder 
or a left knee disorder.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claims.  Generally, a 
"well-grounded" claim is one which is plausible.  The United 
States Court of Veterans Appeals (Court) has directed that, 
in order for a claim for service connection to be 
well-grounded, there must be (1) competent evidence of a 
current disability; (2) proof as to incurrence or aggravation 
of a disease or injury in service; and (3) competent evidence 
as to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist the veteran in 
developing the facts pertinent to his claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise him of the evidence needed to 
complete his application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for bilateral 
hearing loss disability and knee disorders.  It is necessary 
to determine if he has submitted a well-grounded claim with 
respect to each issue.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system including sensorineural hearing 
loss and/or arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

I.  Bilateral Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veterans service medical records make no reference to 
hearing loss disability.  At his March 1962 physical 
examination for service separation, the veteran denied having 
ever had ear trouble.  On examination, he exhibited bilateral 
hearing acuity of 15/15.  The Court has directed that 
auditory acuity of 15/15 is normal.  Smith v. Derwinski, 2 
Vet .App. 137, 140 (1992).  The veterans service personnel 
records indicate that he was an 81-millimeter mortar gunner 
and an expert in both the 106 caliber recoilless rifle and 
the rifle.  

Private physical examinations conducted for Department of 
Transportation driver certification dated between July 1990 
and June 1996 reflect that the veteran was diagnosed with 
decreased bilateral audiological acuity on several occasions.  
A July 1990 physical examination indicates that the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
45
55
55
LEFT
35
25
70
-
-

The examining physician recommended that the veteran undergo 
a hearing aid test.  A July 1992 physical examination 
states that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
-
-
LEFT
10
15
40
-
-

The examiner commented that the veterans hearing was within 
normal limits and he had no audiological disease or injury.  
A June 1994 physical examination states that the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
-
-
LEFT
15
15
35
-
-

The examiner commented that the veterans hearing was within 
normal limits and he had no audiological disease or injury.  
A December 1995 physical examination states that the veteran 
exhibited pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
-
-
LEFT
15
20
30
-
-

The examiner commented that the veterans hearing was within 
normal limits and he had no audiological disease or injury.  
A June 1996 physical examination states that the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
80
80
LEFT
30
20
40
40
-

The examiner commented that the veterans right ear hearing 
acuity was decreased and he had audiological disease or 
injury.  

In his April 1997 Veterans Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
incurred bilateral hearing loss disability due to MOS/Job 
Service.  He stated that he had been a 2nd class gunner 
for [an] 81 m[illi]meter mortar; an expert [with a] 106 
RR [and a] rifle; and a sharpshooter for [a] .45 cal[iber] 
pistol.  

At a May 1997 VA examination for compensation purposes, the 
veteran complained of bilateral decreased hearing of eleven 
years duration.  He denied receiving any treatment for 
either his hearing or ears.  The veteran reported that he was 
in close proximity to heavy weapon fire during his advanced 
infantry training.  On audiological evaluation, the veteran 
exhibited, pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
70
105+
105+
LEFT
10
15
60
100
100

Speech audiometry revealed speech recognition ability of 88 
in both ears.  The veteran was diagnosed with mild to 
profound right ear sensorineural hearing loss disability and 
moderately severe to profound left ear sensorineural hearing 
loss disability.  

In his August 1997 substantive appeal, the veteran reiterated 
that his current bilateral hearing loss disability was 
precipitated by inservice acoustical trauma.  He advanced 
that his audiological acuity had not been tested at his 
physical examination for service separation.  He supported 
his contention by noting that the examination report was 
marked NE in the space allotted for audiometric findings.  

The Board has reviewed the probative evidence of record 
including the veterans statements on appeal.  The veterans 
service medical records reflect that his bilateral hearing 
acuity was evaluated at service separation and found to be 
normal.  The first clinical documentation of the claimed 
disability is dated in July 1990, some twenty-eight years 
after service separation.  The record contains no findings as 
to the etiology of the veterans bilateral sensorineural 
hearing loss disability.  Indeed, the veterans claim is 
supported solely by the accredited representatives and his 
own statements on appeal.  The Court has held that lay 
assertions of medical causation do not constitute competent 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 171, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representatives, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995) citing Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disorder, such statements 
may not be considered as competent evidence.  As the record 
lacks competent evidence establishing either an etiological 
relationship between the veterans current bilateral 
sensorineural hearing loss disability and active service or 
that bilateral sensorineural hearing loss disability became 
manifest to a compensable degree within one year of service 
separation, the Board concludes that the veterans claim for 
service connection is not well-grounded.  The record also 
establishes that the veterans own statements do not 
establish continuity of symptomatology.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 7105(d) (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  

II.  Right Knee Disorder

The veterans service medical records make no reference to a 
right knee disorder.  
At his March 1962 physical examination for service 
separation, the veteran denied having ever experienced 
arthritis or rheumatism or a trick or locked knee.  
On examination, the veteran exhibited no lower extremity 
abnormalities.  The veterans service personnel records 
indicate that he was awarded a parachutist badge.  

In his April 1997 Veterans Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that his right 
knee disorder was due to parachute jumps.  In an April 
1997 written statement, the veteran conveyed that:

My right knee was injured during a 
parachute jump and the doctor put me on a 
profile as a result of the injury.  Im 
still having problems with my right knee 
and the evidence should be in my service 
medical records.  

At the May 1997 VA examination for compensation purposes, the 
veteran complained of knee pain which prevented him from 
bending the joint.  He reported that his right knee began to 
hurt during active service.  He recalled that an Army doctor 
told him that his cartilage was wearing out.  On 
examination, the veteran exhibited a range of motion of the 
right knee of flexion to 122 degrees and extension to 180 
degrees and no swelling, subluxation, lateral instability, or 
loose motion.  Contemporaneous X-ray studies of the right 
knee revealed no abnormalities.  The veteran was diagnosed 
with degenerative joint disease of the knees.  

In his August 1997 substantive appeal, the veteran advanced 
that:

A.  I feel that my bilateral knee 
condition is a direct result of my 
airborne training and I received airborne 
(sic) my entire career.  I made many 
jumps where my knees were injured from 
the fall.  I was afraid to complain as I 
wanted to continue with my unit and not 
be classified as a Gold Bricker.  

B.  I made 34 parachute jumps while in 
service.  

C.  I feel that after an objective review 
is made and all taken into account based 
on my training and the unit to which I 
was assigned, service connection will be 
granted for my bilateral knee condition.  

A right knee disorder was not objectively shown during active 
service or for many years after service.  The first clinical 
documentation of the claimed disorder is dated in 1997, some 
thirty-five years after service separation.  The record 
contains no findings as to the etiology of the veterans 
right knee disorder.  The veteran asserts that his current 
right knee degenerative joint disease was initially 
manifested during active service as the result of his Army 
airborne training which included multiple parachute jumps.  
He advances that an Army physician told him during active 
service that his cartilage was wearing out.  The 
veterans claim is supported solely by the accredited 
representatives and his own statements on appeal.  Such lay 
statements do not constitute competent evidence to render the 
veterans claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Statements as to what the veteran may have been 
told by a physician during or after service, standing alone, 
are insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that a 
right knee disorder was incurred in or aggravated by active 
service and/or arthritis (degenerative joint disease) was 
manifested to a compensable degree within one year of service 
separation, the Board concludes that the veterans claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 7105(d) (West 1991).  

III.  Left Knee

The veteran asserts that he sustained a chronic left knee 
disability secondary to his multiple inservice parachute 
jumps.  An April 9, 1962 Army treatment entry notes that the 
veteran complained of a left chronic knee which gave him 
trouble during that days morning physical training 
exercises.  An April 11, 1962 treatment record reflects that 
the veteran complained of left knee soreness.  Treating 
medical personnel observed subsiding left knee inflammation 
and no infection.  An impression of left knee strain was 
advanced.  An April 20, 1962 treatment record states that the 
veteran complained of left knee pain associated with running.  
On examination, the veteran exhibited a very small amount 
of fluid in [the] knee.  An impression of poss[ible] 
internal derangement of [the] knee was advanced.  The 
veteran was placed on a temporary physical profile for the 
diagnosed poss[ible] internal derangement of [the] knee.  

The report of the May 1997 VA examination for compensation 
purposes states that the veteran complained of knee pain 
which prevented him from bending the joint.  On examination, 
the veteran exhibited a range of motion of the left knee of 
flexion to 116 degrees and extension to 180 degrees and no 
swelling, subluxation, lateral instability, or loose motion.  
Contemporaneous X-ray studies of the left knee revealed 
some irregularity of sclerosis in the left proximal femur 
which has the appearance most consistent with a bone 
infarction.  Degenerative joint disease of the knees was 
diagnosed.  

The veterans claim for service connection for a left knee 
disorder is not well grounded.  The record establishes that 
there was some left knee pathology during service and there 
is a current diagnosis of degenerative joint disease.  
However, there is no competent evidence linking the inservice 
and remote post service diagnoses.  Degenerative joint 
disease was never identified during service and internal 
derangement of the knee and strain have not been identified 
subsequent to service.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

The record also contains numerous examination reports 
covering the intervening years.  The separation examination 
disclosed that the knees were normal.  This tends to 
establish that the inservice manifestations were acute and 
resolved.  A July 1990 examination disclosed that the lower 
extremities were normal.  The July 1992 examination disclosed 
that the lower extremities were 5/5.  In June 1996, the 
examination disclosed that the lower extremities were normal.  
Regardless of the normal findings, the veteran denied 
permanent defect due to disease or injury in 1990, 1992 and 
1996.  The 1990, 1992 and 1996 examination reports and the 
statement of the veteran constitute negative evidence and 
establish that the inservice manifestations did not result in 
chronic disability, even though the term chronic was used 
during service.  38 C.F.R. § 3.303(b).  

At this time, the only assertion linking the remote diagnosis 
to the service is from the veteran.  The veteran is not 
competent and his opinion does not serve to establish a well-
grounded claim.  Against this background, there are normal 
separation and post service examinations, denials of 
pertinent defects in 1990, 1992 and 1996, and the absence of 
competent evidence of a nexus to service.  Based on the facts 
as presented to the Board, the claim is not well grounded.


ORDER

Service connection for bilateral sensorineural hearing loss 
disability is denied.  Service connection for a right knee 
disorder or a left knee disorder is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 and West Supp. 1998), a decision of the Board granting 
less than the complete benefit, or benefits, sought on appeal 
is appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  
- 2 -
